UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-4426


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

ARMOND DOWDELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00114-CCB-27)


Argued:   September 20, 2013                 Decided:   November 7, 2013


Before TRAXLER, Chief Judge, DIAZ, Circuit Judge, and Gina M.
GROH, United States District Judge for the Northern District of
West Virginia, sitting by designation.


Affirmed by unpublished opinion. Judge Groh wrote the opinion,
in which Chief Judge Traxler and Judge Diaz joined.


ARGUED:     Gerald Chester Ruter, Baltimore, Maryland, for
Appellant.    Benjamin M. Block, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
GROH, District Judge:

       Armond Dowdell appeals the district court’s denial of his

motions to suppress statements and physical evidence.                            For the

following reasons, we affirm.



                                              I.

       Since 2006, the Baltimore Police Department (“BPD”) and the

Drug Enforcement Administration (“DEA”) have investigated Dana

Bowman and his associates involved in the distribution of heroin

and    marijuana         in    the     Baltimore      metropolitan       area.     Their

extensive      investigation             included          informants;      controlled

purchases    of     illegal          drugs;    search      warrants;     surveillance;

FedEx, UPS, and United States Postal Service shipping data; bank

records; and authorized wiretaps on seventeen phone lines.

       On March 9, 2011, as a result of the investigation, BPD and

DEA officials applied for a search warrant for more than thirty

locations.         Two    BPD      detectives      and     two   DEA   special    agents

authored     the    supporting          affidavit         for    the   search    warrant

application.       The detectives and special agents were experienced

in    investigations          of   controlled      drug    substances    and    familiar

with the language, terminology, and street slang used by persons

who purchase and distribute illegal drugs.




                                              2
     In the supporting affidavit, the DEA and BPD detailed their

investigation of Dana Bowman and his associates for the illegal

sales of heroin and marijuana throughout east Baltimore over a

five-year period and included transcript excerpts of intercepted

calls between Bowman and Dowdell.              The detectives, through the

overall    investigation,    concluded        that   Dowdell’s      residence   at

2601 East Oliver Street was a stash house for narcotics.

     The    supporting     affidavit      recounted    the    following    events

specific    to   Dowdell    and   his     residence    at    2601   East   Oliver

Street.     On   October    14,   2010,     detectives      intercepted    a   call

between Dowdell and Bowman.         During the call, Dowdell and Bowman

spoke in slang and code words.              For example, when Dowdell asked

Bowman “[w]here the rickys at be,” the detectives deduced he was

asking where the illegal drugs were located.                 S.J.A. 78.    During

the same call, Bowman and Dowdell discussed the packaging of a

small amount of the drugs located inside the stash house.                        On

October 16, 2010, detectives intercepted a call wherein Bowman

asked Dowdell if he had any “more of them dogs” because Treon

Brockington wanted to purchase some, referring to a supply of

drugs.    S.J.A. 80.

     On October 19, 2010, detectives intercepted a call between

Brockington and Bowman.           In that call, Brockington sought to

purchase drugs from Bowman.         Later that day, Brockington called

                                        3
Bowman to let him know she had arrived at 2601 East Oliver

Street.       Upon    receiving       the    call,      Bowman       emerged    from    his

vehicle, walked to Brockington’s vehicle, leaned in her vehicle,

and appeared to engage in conversation.                       After the detectives

observed    this     interaction,      they       conducted      a    traffic    stop    of

Brockington’s vehicle.             During the stop, a trained K-9 alerted

the   detectives       to    the     presence      of    drugs       in   Brockington’s

vehicle, and a detective told Brockington that she would not be

arrested      if     she    revealed        the    drugs.            Brockington       then

surrendered 4.05 grams of marijuana from her front waist-band.

      After    the    traffic      stop,     Brockington       informed        Bowman    by

phone that the police pulled her over and she turned over the

drugs.     This triggered a flurry of calls from Bowman to the rest

of his conspirators, including a call to Dowdell.                          Bowman told

Dowdell that Brockington was just pulled over by the police and

she “gave up the shit.”               S.J.A. 82.          Later that day, Bowman

called Dowdell and advised him to get the “stuff” out of there.

Id.      Thereafter,        the    officers       observed    a      female     exit    the

driver’s side of a Chevy Tahoe—known to be operated by Dowdell—

parked in front of the stash house, place something in the rear

passenger side, and pull away. At approximately the same time,

Dowdell    contacted        Bowman   to     say   he    was   moving      “the    stuff.”

S.J.A. 81-82.

                                             4
       The drug-related activities continued throughout 2010 and

early 2011.       On November 7, 2010, detectives intercepted a call

between Bowman and Dowdell wherein Bowman asked Dowdell about

the amount of drugs left in the stash house.                           On February 24,

2011, Bowman’s vehicle was parked in the 1500 block of North

Luzerne Street, which is around the corner from the suspected

stash house.

       Based     on     this   information,          a    state       magistrate    found

probable cause and issued a search warrant for Dowdell’s 2601

East    Oliver        Street   residence       and       more     than    thirty    other

locations in the Baltimore area.                On March 10, 2011, members of

the BPD, DEA, and other law enforcement agencies executed the

search warrants.         When officers entered 2601 East Oliver Street,

Dowdell   retreated        from    the   upstairs        hallway      into   the   master

bedroom and slammed the door. A woman and three children, as

well as a barking dog, were in the upstairs hallway at the top

of the steps.           The woman secured the dog, then she and the

children went downstairs.                Next, officers ordered Dowdell to

come out of the bedroom and placed him in handcuffs.                          Then, the

officers conducted a protective sweep of the upstairs.

       After the protective sweep, the officers brought Dowdell

downstairs     and      verbally    advised     him       of    his    Miranda     rights.

Dowdell acknowledged that he understood these rights. Dowdell

                                           5
admitted to the officers that he had nine hundred dollars and

personal    use    marijuana       stored          in    his   bedroom.           During    the

search, the officers also recovered a loaded gun.                              When police

questioned Dowdell about the gun, Dowdell stated, “[W]ell, you

see where I live.           You see the neighborhood I live in.                     It’s for

my    protection.”          J.A.   112.            Law   enforcement         officers      also

recovered    “a    football-size       bag         of    marijuana,     which      contained

smaller bags packaged for street-level distribution.”                              J.A. 112-

13.

       During     the   execution         of       the     search      warrant,      Dowdell

remained seated with the woman and children on the couch in the

living room area.           Detective Benson described the atmosphere of

the search as “low key.”               J.A. 114.               He also testified that

Dowdell    was    quiet,      cooperative,           and   friendly      throughout         the

search. Id.

       Dowdell    filed      motions      to        suppress      his    statements         and

physical evidence seized by officers during the execution of the

search warrant, which the district court denied.                         Thereafter,

Dowdell     entered     a    conditional            guilty      plea    to    a    felon-in-

possession charge and to conspiracy to distribute and possess

with intent to distribute a controlled substance.                              Dowdell was

sentenced to 120 months’ imprisonment.                     This appeal followed.




                                               6
                                            II.

       Dowdell argues that the district court erred in denying his

motion       to    suppress      evidence     seized        in   the      search      of        his

residence.          He claims that the supporting affidavit contained

conclusory statements and the facts did not establish probable

cause.       He also contends that the information in the supporting

affidavit was stale.

       When reviewing a district court’s ruling on a motion to

suppress, we review the district court’s factual findings for

clear error and the district court’s legal conclusions de novo.

United States v. Farrior, 535 F.3d 210, 217 (4th Cir. 2008).



                                            A.

       A    warrant      is    constitutionally         sound        when   issued         by     a

neutral magistrate and supported by probable cause.                                  See U.S.

Const. amend. IV; Illinois v. McArthur, 531 U.S. 326, 330 (2001).

The magistrate’s probable cause determination is a “practical,

common-sense decision whether, given all the circumstances set

forth      in     the   affidavit    before       him   .    .   .    there     is    a     fair

probability that contraband or evidence of a crime will be found

in a particular place.”              Illinois v. Gates, 462 U.S. 213, 238

(1983); see also United States v. Blauvelt, 638 F.3d 281, 288

(4th       Cir.    2011)      (finding   ample     evidence          in   the   supporting

                                             7
affidavit “afford[ing] the magistrate a substantial basis upon

which to conclude that probable cause existed”).                        Probable cause

is evaluated through a “totality-of-the-circumstances” analysis

rooted in common sense. Gates, 462 U.S. at 230.

     When reviewing a determination of probable cause, we “must

accord ‘great deference’ to the magistrate’s assessment of the

facts presented to him.” United States v. Montieth, 662 F.3d
660, 664 (4th Cir. 2011) (quoting United States v. Blackwood,

913 F.2d 139, 142 (4th Cir. 1990)). “[P]robable cause involves

probabilities-judgment calls that are tethered to context and

rooted in common sense.”              United States v. White, 549 F.3d 946,

947 (4th Cir. 2008).           Thus, our inquiry is whether there was a

“substantial      basis      for    determining    the     existence         of   probable

cause.”    Gates, 462 U.S. at 239.

     In this case, two BPD detectives and two DEA special agents

authored    the    supporting         affidavit.      The       four    officers       were

trained     and   had       years    of    experience      in    investigations         of

controlled drug substances.                Also, they were familiar with the

language,    terminology,           and   street   slang    used       by    persons    who

purchase and distribute illegal drugs.

     In reviewing the supporting affidavit, the magistrate was

presented     with      a    detailed      recounting      of    law        enforcement’s

investigation of Bowman and his associates, including transcript

                                            8
excerpts of intercepted calls between Bowman and Dowdell.                                  The

affidavit provided the transcript excerpts of calls in late 2010

between    Bowman      and   Dowdell.           During    those      calls,    Bowman      and

Dowdell discussed the amount of drugs in the stash house as well

as packaging and distributing the drugs.                          The affidavit also

informed      the     magistrate     that       the   detectives      had     witnessed      a

purported drug transaction between Brockington and Bowman and

then    later       seized   drugs       from       Brockington.        Therefore,         the

magistrate had a substantial basis for concluding that probable

cause existed under the totality of the circumstances in this

case.

       Dowdell relies on Greenstreet v. County of San Bernardino

to    argue    that    the   supporting         affidavit      and    resulting      search

warrant lacked probable cause.                      41 F.3d 1306 (9th Cir. 1994).

In Greenstreet, a San Bernardino County Sheriff’s Deputy sought

a    warrant    to     search    Greenstreet’s           residence     at     385   Granada

Street, Rialto, California, as well as three other locations in

the San Bernardino area.                 Id. at 1307.          The affidavit stated

that Greenstreet was observed at 385 Granada Street and listed

his criminal history.              Id. at 1308.             The affiant “believe[d

Greenstreet wa]s associated and involved in narcotic activity

alon[g] with the other subjects listed in the search warrant”

and    that    the    location     was    “possibly”       a   place    being       used    to

manufacture methamphetamine.                Id. at 1309-10.             Upon review of

                                                9
the   search     warrant      and       supporting       affidavit,         the   court    of

appeals found that the supporting affidavit did not establish a

sufficient nexus between Greenstreet’s criminal history and his

current residence.          Id. at 1310.            Therefore, the court held that

the supporting affidavit did not provide a substantial basis for

the magistrate’s conclusion that the affidavit stated probable

cause to search Greenstreet’s residence.                      Id. at 1309-10.

      In viewing the totality of the circumstances in this case,

we find that the supporting affidavit made the necessary showing

of    probable      cause      for       issuance       of     the     search      warrant.

Specifically,        we     find    the      supporting       affidavit        provided     a

sufficient nexus linking Dowdell’s residence as a stash house

for     controlled        substances,        which     were    then        distributed     by

Dowdell and Bowman.                The affidavit provided transcripts from

several intercepted calls linking Dowdell, Bowman, and illegal

drugs to the 2601 East Oliver Street residence.                              Additionally,

law enforcement officials observed a purported drug transaction

between    Bowman     and    Brockington            immediately      outside      the   stash

house     and   found       drugs       on   Brockington       after        stopping     her.

Accordingly,     in       light    of    the    totality      of     the    circumstances,

there was sufficient probable cause to issue the search warrant

for 2601 East Oliver Street.




                                               10
                                              B.

      Dowdell argues separately that the information contained in

the supporting affidavit was too old to furnish present probable

cause.     We disagree.

      We have stated that “there is no question that time is a

crucial element of probable cause.                    A valid search warrant may

issue only upon allegations of ‘facts so closely related to the

time of the issue of the warrant as to justify a finding of

probable cause at that time.’” United States v. McCall, 740 F.2d
1331, 1335-36 (4th Cir. 1984) (quoting Sgro v. United States,

287 U.S. 206,   210    (1932)).           However,          the   court   makes     the

determination based on the “circumstances of each case.” Id. at

1336 (citation omitted).

      In     assessing     the   staleness           of    the    information,       “[t]he

vitality      of   probable      cause    cannot          be     quantified    by    simply

counting the number of days between the occurrence of the facts

supplied     and   the   issuance        of    the    affidavit.”          Id.      (quoting

United States v. Johnson, 461 F.2d 285, 287 (10th Cir. 1972));

see also United States v. Farmer, 370 F.3d 435, 439 (4th Cir.

2004)    (explaining     that     staleness          is    not    measured     “by   simply

counting the number of days between the occurrence of the facts

supplied     and   the   issuance        of    the        affidavit”).         Rather,   we

consider whether the objects to be seized would still be present

due to the ongoing nature of the activity or whether the items

                                              11
sought to be seized are not ordinarily destroyed or moved about

from    one    place   to    another.          See    McCall, 740 F.2d    at   1336

(stating “the very nature of the evidence sought may suggest

that probable cause is not diminished solely by the passage of

time”); United States v. Minis, 666 F.2d 134, 140 (5th Cir.

1982)       (holding    that        the    ongoing     nature        of     a     marijuana-

cultivating operation warranted the magistrate’s inference that

marijuana plants discussed in July would still be present in

October); United States v. Freeman, 685 F.2d 942, 951-52 (5th

Cir. 1982) (holding that bank records and identification papers

are    not    ordinarily      destroyed        or    moved     about,       thus    avoiding

potential staleness problems).

       In     this   case,    Dowdell        participated       in     a    long-standing,

extensive, and ongoing criminal conspiracy to distribute heroin

and marijuana throughout the Baltimore area.                               The supporting

affidavit indicated that the drug-related activities were still

occurring      in    2010    and     early    2011.        Courts      routinely      reject

staleness       arguments      in    the     face     of     ongoing       and    continuous

criminal      activities.           See    Farmer, 370 F.3d     at    439    (denying

staleness argument because it was unlikely that Farmer’s large-

scale       counterfeiting          operation        would     have        been     suddenly

abandoned); United States v. Leasure, 319 F.3d 1092, 1099 (9th

Cir. 2003) (“When an affidavit ‘establish[es] the existence of a

widespread, firmly entrenched, and ongoing narcotics operation .

                                              12
.   .       .    staleness      arguments     lose     much   of   their     force.’”)

(alterations in original) (citation omitted).                          Therefore, the

length of the criminal conspiracy in this matter and the ongoing

nature          of     the   criminal      activities      weigh   heavily     against

Dowdell’s staleness argument.

        Additionally,          law     enforcement    officials    sought    to    seize

from the stash house items associated with the distribution of

drugs,          such   as    papers,    records,     and   receipts.     Due      to   the

character of this evidence, the magistrate judge made a valid

inference that these items evidencing the distribution of drugs

would likely be stored in Dowdell’s residence and remain there

because business records are not ordinarily destroyed or moved

about.          Accordingly, Dowdell’s staleness argument is inapposite

on this ground as well. *




        *
        Dowdell also argues that his statements should be
suppressed because they are fruit of the poisonous tree.
However, the Fourth Amendment’s exclusionary rule applies to
statements and evidence obtained as a product of illegal
searches and seizure. See United States v. Gray, 491 F.3d 138,
154 (4th Cir. 2007) (explaining “[t]he threshold question is
whether testimonial evidence is the product of an illegal
search”) (citing New York v. Harris, 495 U.S. 14, 19 (1990)).
Because we have already determined the search was executed
pursuant to a valid search warrant, we do not address this
argument.



                                             13
                              III.

     For the foregoing reasons, we affirm the district court’s

denial of Dowdell’s motions to suppress.

                                                      AFFIRMED




                               14